NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALBERTO MONDRAGON-GARCIA,                       No.    15-72205
AKA Andres Garcia Mondragon,
                                                Agency No. A092-652-773
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 15, 2022**

Before: FERNANDEZ, TASHIMA, and FRIEDLAND, Circuit Judges.

      Alberto Mondragon-Garcia, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for withholding of removal

and protection under the Convention Against Torture (“CAT”). We have

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir.

2006). We deny in part and dismiss in part the petition for review.

      Substantial evidence supports the agency’s dispositive determination that

Mondragon-Garcia failed to establish the harm he fears would be on account of a

protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). We do

not reach Mondragon-Garcia’s remaining contentions related to internal relocation.

See Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts are not

required to decide issues unnecessary to the results they reach). Thus, his

withholding of removal claim fails.

      Substantial evidence also supports the agency’s denial of CAT protection

because Mondragon-Garcia failed to show it is more likely than not he will be

tortured by or with the consent or acquiescence of the government if returned to

Mexico. See Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009); see also

Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016) (general




                                         2                                    15-72205
ineffectiveness by the government to investigate and prevent crime is not evidence

of acquiescence).

      To the extent Mondragon-Garcia contends the immigration judge misstated

or applied the incorrect CAT standard, we lack jurisdiction to review this

unexhausted contention. See Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir.

2004) (court lacks jurisdiction to review claims not presented to the agency).

      This court was informed on September 17, 2018, (Docket Entry No. 41) that

Mondragon-Garcia’s attorney of record, Maziar Mafi, passed away. The Clerk

will amend the docket to reflect that Mondragon-Garcia is proceeding pro se and

will serve a copy of this disposition on Mondragon-Garcia at the address provided

at Docket Entry No. 41.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   15-72205